—

Larry W. Lee (State Bar No. 228175)
Diversity Law Group, PC

515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071

(213) 488-6555

(213) 488-6554 facsimile

William L. Marder (State Bar No. 170131)
Polaris Law Group LLP

501 San Benito Street, Suite 200

Hollister, CA 95023

Tel: (831) 531-4214

Fax: (831) 634-0333

oOo Oo NN BDO UH FP WY WY

Attorneys for Plaintiffs and the Class

—_
Oo

(Additional Plaintiff's Counsel on Next Page)

—  —
No —

UNITED STATES DISTRICT COURT

—
w

EASTERN DISTRICT OF CALIFORNIA

&

MARLON THAMES, as an individual and on Case No. 2:19-cv-00683-JAM-KJN
behalf of all others similarly situated,

—
wn

PLAINTIFF’S REQUEST FOR
Plaintiffs, DISMISSAL WITHOUT PREJUDICE

AND [PROPOSED ORDER

BURLINGTON COAT FACTORY, an Complaint Filed: February 27, 2019
unknown entity, BURLINGTON COAT Trial Date: None Set
FACTORY DIRECT CORPORATION, a New
Jersey corporation; BURLINGTON COAT
FACTORY OF TEXAS, INC., a Florida
corporation; and DOES 1 through 50, inclusive,

—
~“ SD

vs.

N NO NY NY [| =
wo Nn -—- oF OO ©

Defendants.

 

 

N NO NHN NY WN
oo tN Dn NH LS

-l-

 

PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE AND [PROPOSED] ORDER

 

 

 

 

 
oO Oo HN DN wn FP WY NY

wo wo WP HP NO NO HN NHN RO om om wm mm le
on XN Nn Nw Ff WD NY —|§ 3D OO DBD NHN WD wD FP WO NYO —|&§ OC

 

 

Dennis S. Hyun (State Bar No. 224240)
Hyun Legal, APC

515 S. Figueroa Street, Suite 1250

Los Angeles, CA 90071

(213) 488-6555

(213) 488-6554 facsimile

Edward W. Choi (State Bar No. 211334)
Law Offices of Choi & Associates

515 S. Figueroa Street, Suite 1250

Los Angeles, CA 90071

(213) 381-1515

(213) 465-4885 facsimile

-2-

 

PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE AND [PROPOSED] ORDER |

 

 
oO Fe KN DBD AO FF WD NO —

NO NO PN NH NH WH WH HN ND KK HK KF — KF Se Se Se Se Se
ao NN BNO ON FP WO NY KH OD Oo Ce NHN OH FF WY NY —| S&S

 

 

Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Marlon Thames
(“Plaintiff”) hereby requests that the above-named Complaint, in its entirety, be dismissed

WITHOUT prejudice, and that the Court enter an Order of dismissal based thereon.

Dated: May 30, 2019 DIVERSITY LAW GROUP, A
PROFESSIONAL CORPORATION
By: /s/ Larry W. Lee

 

Larry W. Lee
Attorneys for Plaintiff
MARLON THAMES

-l-

 

PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE AND [PROPOSED] ORDER

 

 

 
Oo Co SN DN nO FSF WD NO

NO NO NO KH NO NO NHN HNO HNO ww wm em eet
oOo NN ON FP WD NY KF|& OD Oo Oo HN DK eH FSF WD NY | |S

 

 

IT IS SO ORDERED:

. M 40 Honorable John A. Mendez
Dated: AY , 2019 d

ge of the United States
istrict Court for the
Eastern District of California

-2-

 

PLAINTIFF’S REQUEST FOR DISMISSAL WITHOUT PREJUDICE AND [PROPOSED] ORDER

 

 

 
